76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrea BETHEA;  Deborah Hubbard, Plaintiffs-Appellants,v.Mary SCOTT, Warden;  Richard Cannon, Deputy Warden;  AubreyMoore, Deputy Warden;  Laurie Tamkin, Librarian;Doug Catoe, Acting Commissioner,Defendants-Appellees.
No. 95-7633.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 25, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   Falcon B. Hawkins, Chief District Judge.  (CA-95-1892-2-1AJ)
Andrea Bethea, Deborah Hubbard, Appellants Pro Se.  Joseph Crouch Coleman, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Bethea v. Scott, No. CA-95-1892-2-1AJ (D.S.C. Sept. 28, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.